Winslow, J.
This is a case where several simple questions of fact seem to have been properly submitted to a jury, and decided in accordance with what the jury deemed was the preponderance of the evidence, and we have discovered no reason for disturbing that decision.
Complaint is made because the court refused to allow the defendant to prove the terms of a settlement made between himself and Brown, the owner of the logs, some time after the sawing of the logs. It is now claimed that by such evidence the fact would have clearly appeared that, as part of the settlement, Brown’s claim against Barlcer for conversion of lumber was transferred to the defendant. It is perhaps sufficient to say that no such fact was pleaded in defense or by way of counterclaim, nor was it offered to be pleaded, nor was it intimated, when the offer of testimony was made, what the effect of the testimony would be. Under these ■circumstances, we discover no error in ruling out the testimony of transactions between Brown and the defendant which took place in the absence of the plaintiff.
*56The defendant requested an instruction to the effect that if there was a dispute between the plaintiff and defendant as-to the alleged conversion of lumber by Barker, and it was agreed that the matter be settled and called square between them, such an agreement would constitute a compromise,, and would be binding upon' the plaintiff, Conceding that there was sufficient evidence of a compromise or settlement of conflicting claims to go to the jury, it is quite clear that, there was no error in refusing the instruction, for two reasons: First, no such defense was pleaded; and second, because Bing was at the time acting simply as an agent for Brown, and had not shown himself to have authority to settle- or compromise claims. In order to constitute a valid compromise, there must be conflicting claims, and the compromise must be binding upon both parties. Certainly there was-nothing in the case to show that the defendant had authority to give a binding discharge of Brown’s claim for lumber converted by Barber; and, if Brown’s claims were not barred by the settlement, certainly Barber's claims would not be-barred.
Some general criticisms of the charge are made, but we have found no error.
By the Gourt.— Judgment affirmed.